DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 2 each recite “substantially cylindrical or conical walls” (claim 1 line 21, claim 2 line 3). Since neither the specification nor the claims define the term “substantially,” one of ordinary skill in the art 
Claim 3 recites “annular cavities obtained on both faces of the support plate” in line 2. However, since the claims have not introduced faces of the support plate, there is insufficient antecedent basis for “both faces of the support plate.” Furthermore, the plain meaning of the term “obtained” is “to gain or attain usually by planned action or effort” (https://www.merriam-webster.com/dictionary/obtain); it is unclear how the term is meant to be interpreted in the context of this claim. For examination purposes, the claim is understood as requiring annular cavities on two faces of the support plate.
Claim 4 recites the limitation “the two faces” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the first portions” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the second portions” in line 2 and “the first portions” in line 4. There is insufficient antecedent basis for these limitations in the claim.
	Claim 9 recites “the support plate is obtained via removal of material and/or via molding” in lines 1-2. The use of the term “obtained” in this context makes it unclear whether the removal of material and/or molding is required in the direct manufacturing of the support plate, or in some other process related to “obtaining” (i.e., acquiring) the support plate. For examination purposes, the claim is interpreted as reciting the manufacturing processes used in making the support plate.
	Claims 5, 8, 10, and 11 are rejected by virtue of their dependency.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Bonom (US 1,468,694) and Meininghaus (US 2,200,288). 
Regarding claim 1, Bonom discloses a radial turbomachine comprising a fixed case, a first rotor disc 11 with blades in the case, and a support plate (rotor disc 12) with projecting elements (blades 24) extending from the support plate towards the first rotor disc, the support plate comprising first circular portions (rings 14) bearing the blades 24 and second circular portions (grooves 13) radially interposed between the first circular portions.
Regarding claim 1, Meininghaus discloses a radial turbomachine comprising a fixed case, a rotor disc 4 installed in the case with rotor blades 12, and a support plate 8 installed in the case, the support plate bearing elements 16 projecting from the support plate towards the rotor disc, the support plate comprising first circular portions (the portions of guide disk 8 bearing blades 16 in Fig. 1 of Meininghaus) and a plurality of second circular portions radially interposed between the first circular portions (the portions of guide disk 8 between the first circular portions), the second circular portions being more deformable radially than the first circular portions (by virtue of the thinner cross-section of the second circular portions).
Bonom, Meininghaus, and the prior art of record, alone or in combination, fail to disclose, teach, or suggest “wherein each of the second circular portions comprises a plurality of flexible bodies, having a main extension that is transverse with respect to the radial .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745